Title: To James Madison from Marinus Willett, 4 October 1815
From: Willett, Marinus
To: Madison, James


                    
                        Dear Sir,
                        New York October 4th. 1815
                    
                    Mr Archibald Wade Hamilton visits Washington with a view of applying for some appointment under our Goverment. Mr Hamilton was born in this city his family are very respectable, His Father who in the

⟨re⟩volutionary war was a Captain in the British army sold his Comission about the close of that war and Married in this city where he has resided ever since, But his connections being principally in Britain his son Mr A.W. Hamilton went there some years ago when his friends procured him an appointment in the British army. The late war between this Country and England placed him in a situation which obliged him either to fight against the Country that gave him birth or resigne his Commission, In this alternative he prefered the latter which has of course thrown him out of the employ of a profession in which his prosspects were flattering. How far this act of patriotism may entittle him to the attention of his Country, is submited to your serious consideration by Dear Sir Your Obedient humble servant
                    
                        
                            Marinus Willett
                        
                    
                